DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/10/2021 has been entered. Claims 1, 3-11, and 13-20 remain pending in the application. 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1, 3-11, and 13-20 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-5, 11, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US 20130272411) (hereinafter Tu) in view of Lai et al. (US 20200204824) (hereinafter Lai).
Regarding claim 1, Tu teaches A method of video decoding comprising: 
creating a merge candidate list for a current block in a current picture included in a coded video bitstream (see Tu paragraph 60 regarding coded video bitstream, and paragraph 79 and 97 regarding merge candidate list created for current block);
determining a coding mode for a merge candidate block associated with the current block (see Tu paragraph 96-97 regarding determining prediction mode for a neighboring block to current block as intra or inter mode); 
determining whether to add, to the merge candidate list, a vector associated with the candidate block based on the determined coding mode (see Tu paragraph 96-97 and 105 regarding determining prediction information for base layer neighbor block which may comprise a motion vector); and 
reconstructing the current block using at least one candidate from the merge candidate list (see Tu paragraph 97 regarding decoding current block by selecting a candidate from the list).
However, Tu does not explicitly teach an intra-inter blending mode as needed for the limitations of claim 1. 
Lai, in a similar field of endeavor, teaches the current block being coded in an intra-inter blending mode that encodes the current block in accordance with a combination of an intra prediction part and an inter prediction part (see Lai paragraph 17 regarding intra-inter blending mode that blends intra and inter predictor);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Tu to include the teaching of Lai by incorporating the intra-inter blending mode as one of the determinable coding modes for a merge candidate block associated with the current block. One of ordinary skill would recognize that the teachings of Lai are directly applicable to the teachings of Tu as both are directed to methods for video decoding.
One would be motivated to combine these teachings in order to provide teachings relating to video coding inter prediction (see Lai paragraph 2). 
Regarding claim 3, the combination of Tu and Lai teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Tu and Lai teaches wherein in response to a determination that the merge candidate block is coded in an intra block copy mode, a block vector associated with the merge candidate block is excluded from the merge candidate list (see Tu paragraph 79, 101, and 132 regarding merge mode where a block can be coded in intra mode that would exclude native motion block vector).
Regarding claim 4, the combination of Tu and Lai teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Tu and Lai teaches wherein in response to a determination that the merge candidate block is coded in an intra block copy mode, a block vector associated with the merge candidate block is added to the candidate list as the inter prediction part in the intra-inter blending mode (see Tu paragraph 79, 101, and 132 regarding 
Regarding claim 5, the combination of Tu and Lai teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.
Furthermore, the combination of Tu and Lai teaches wherein a block vector is stored for each block in the current picture coded in the intra-inter blending mode, each block having the inter prediction part generated by the corresponding block vector (see Tu paragraph 79, 101, and 132 regarding merge mode where a block can be coded in intra mode and from the candidates of reference pictures, the samples may be used for interprediction, motion information is copied from the colocated subpart of its base layer, which is intercoded).
Regarding claim 11, Tu teaches A video decoder for video decoding, comprising: 
processing circuitry (see Tu paragraph 59 regarding processing circuitry) configured to: 
create a merge candidate list for a current block in a current picture included in a coded video bitstream (see Tu paragraph 60 regarding coded video bitstream, and paragraph 79 and 97 regarding merge candidate list created for current block),
determine a coding mode for a merge candidate block associated with the current block (see Tu paragraph 96-97 regarding determining prediction mode for a neighboring block to current block as intra or inter mode), 
determine whether to add, to the merge candidate list, a vector associated with the merge candidate block based on the determined coding mode (see Tu paragraph 96-97 and , and 
reconstruct the current block using at least one candidate from the merge candidate list (see Tu paragraph 97 regarding decoding current block by selecting a candidate from the list).
However, Tu does not explicitly teach an intra-inter blending mode as needed for the limitations of claim 11. 
Lai, in a similar field of endeavor, teaches the current block being coded in an intra-inter blending mode that encodes the current block in accordance with a combination of an intra prediction part and an inter prediction part (see Lai paragraph 17 regarding intra-inter blending mode that blends intra and inter predictor).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Tu to include the teaching of Lai by incorporating the intra-inter blending mode as one of the determinable coding modes for a merge candidate block associated with the current block. One of ordinary skill would recognize that the teachings of Lai are directly applicable to the teachings of Tu as both are directed to methods for video decoding.
One would be motivated to combine these teachings in order to provide teachings relating to video coding inter prediction (see Lai paragraph 2). 
Dependent claims 13-15 are analogous in scope to claims 3-5, and are rejected according to the same reasoning.
Regarding claim 20, Tu teaches A non-transitory computer readable medium having instructions stored therein, which when executed by a processor in a video decoder (see Tu  causes the processor to execute a method comprising: 
creating a merge candidate list for a current block in a current picture included in a coded video bitstream (see Tu paragraph 60 regarding coded video bitstream, and paragraph 79 and 97 regarding merge candidate list created for current block);
determining a coding mode for a merge candidate block associated with the current block (see Tu paragraph 96-97 regarding determining prediction mode for a neighboring block to current block as intra or inter mode); 
determining whether to add, to the merge candidate list, a vector associated with the merge candidate block based on the determined coding mode (see Tu paragraph 96-97 and 105 regarding determining prediction information for base layer neighbor block which may comprise a motion vector); and 
reconstructing the current block using at least one candidate from the merge candidate list (see Tu paragraph 97 regarding decoding current block by selecting a candidate from the list).
However, Tu does not explicitly teach an intra-inter blending mode as needed for the limitations of claim 20.
Lai, in a similar field of endeavor, teaches the current block being coded in an intra-inter blending mode that encodes the current block in accordance with a combination of an intra prediction part and an inter prediction part (see Lai paragraph 17 regarding intra-inter blending mode that blends intra and inter predictor);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Tu to include the teaching of Lai 
One would be motivated to combine these teachings in order to provide teachings relating to video coding inter prediction (see Lai paragraph 2). 
Claims 6-10 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US 20130272411) (hereinafter Tu) in view of Lim et al. (US 20190200040) (hereinafter Lim).
Regarding claim 6, Tu teaches A method of video decoding comprising:
determining a coding mode for a candidate block associated with the current block (see Tu paragraph 96-97 regarding determining prediction mode for a neighboring block to current block as intra or inter mode), 
wherein the candidate block is a block neighboring the current block (see Tu paragraph 79, 101, and 132 regarding merge mode where a block can be coded in intra mode and from the candidates of reference pictures, the samples may be used for interprediction, motion information is copied from the colocated subpart of its base layer, which is intercoded).
However, Tu does not explicitly teach a triangle prediction mode as needed for the limitations of claim 6. 
Lim, in a similar field of endeavor, teaches creating a uni-prediction candidate list for a current block in a current picture included in a coded video bitstream (see Lim paragraphs 320-325 regarding list of uni-prediction candidates), 
the current block being coded in a triangle prediction mode that partitions the current block along a diagonal of the current block (see Lim paragraph 85 regarding triangular shaped prediction unit as a prediction shape mode)
determining whether to add, to the uni-prediction candidate list, a vector associated with the candidate block based on the determined coding mode (see Lim paragraphs 315-320 regarding determination of number of merge candidates of uni-prediction candidate list); and 
reconstructing the current block using at least one candidate from the uni-prediction candidate list (see Lim paragraphs 320-325 regarding uni-prediction candidate list, and paragraph 144 regarding reconstruction of residual block),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Tu to include the teaching of Lim by incorporating the triangle prediction mode as a matter of the prediction unit shapes used in the prediction mode in decoding. One of ordinary skill would recognize that the teachings of Lim are directly applicable to the teachings of Tu as both are directed to methods for video decoding, especially merge modes.
One would be motivated to combine these teachings in order to provide teachings relating to decoding a video with motion compensation using a merge mode. 
Regarding claim 7, the combination of Tu and Lim teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Tu and Lim teaches wherein in response to a determination that the neighboring block is coded in an intra block copy mode, a block vector associated with the neighboring block is excluded from the uni-prediction candidate list (see Tu paragraph 79, 101, and 132 regarding merge mode where a block can be coded in intra mode that would exclude native motion block vector).
Regarding claim 8, the combination of Tu and Lim teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Tu and Lim teaches wherein in response to a determination that the neighboring block is coded in an intra block copy mode, a block vector associated with the neighboring block is added to the uni-prediction candidate list (see Tu paragraph 79, 101, and 132 regarding merge mode where a block can be coded in intra mode and from the candidates of reference pictures, the samples may be used for interprediction, motion information is copied from the colocated subpart of its base layer, which is intercoded).
Regarding claim 9, the combination of Tu and Lim teaches all aforementioned limitations of claim 8, and is analyzed as previously discussed.
Furthermore, the combination of Tu and Lim teaches wherein the block vector and a motion vector associated with the current block are stored as bidirectional predictors (see Tu paragraph 79, 101, and 132 regarding merge mode where a block can be coded in intra mode and from the candidates of reference pictures, the samples may be used for interprediction, motion information is copied from the colocated subpart of its base layer, which is intercoded- these reference lists may be used for bidirectional prediction).
Regarding claim 10, the combination of Tu and Lim teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
Furthermore, the combination of Tu and Lim teaches wherein the block vector is stored as one of an LO vector and an L1 vector, and the motion vector is stored as the other of the LO vector and the L1 vector (see Tu paragraph 135 and 136 regarding reference samples in list 
Regarding claim 16, Tu teaches A video decoder for video decoding;
the video decoder comprising: 
processing circuitry configured to:
determine a coding mode for a candidate block associated with the current block (see Tu paragraph 96-97 regarding determining prediction mode for a neighboring block to current block as intra or inter mode),   
wherein the candidate block is a block neighboring the current block (see Tu paragraph 79, 101, and 132 regarding merge mode where a block can be coded in intra mode and from the candidates of reference pictures, the samples may be used for interprediction, motion information is copied from the colocated subpart of its base layer, which is intercoded).
However, Tu does not explicitly teach a triangle prediction mode as needed for the limitations of claim 16. 
Lim, in a similar field of endeavor, teaches create a uni-prediction candidate list for a current block in a current picture included in a coded video bitstream (see Lim paragraphs 320-325 regarding list of uni-prediction candidates), 
the current block being coded in a triangle prediction mode that partitions the current block along a diagonal of the current block (see Lim paragraph 85 regarding triangular shaped prediction unit as a prediction shape mode),
determine whether to add, to the uni-prediction candidate list, a vector associated with the candidate block based on the determined coding mode (see Lim paragraphs 315-320 regarding determination of number of merge candidates of uni-prediction candidate list), and 
reconstruct the current block using at least one candidate from the uni- prediction candidate list (see Lim paragraphs 320-325 regarding uni-prediction candidate list, and paragraph 144 regarding reconstruction of residual block).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Tu to include the teaching of Lim by incorporating the triangle prediction mode as a matter of the prediction unit shapes used in the prediction mode in decoding. One of ordinary skill would recognize that the teachings of Lim are directly applicable to the teachings of Tu as both are directed to methods for video decoding, especially merge modes.
One would be motivated to combine these teachings in order to provide teachings relating to decoding a video with motion compensation using a merge mode. 
Dependent claims 17-19 are analogous in scope to claims 7-9, and are rejected according to the same reasoning.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDEMIO NAVAS JR/Examiner, Art Unit 2483